
	

113 HR 854 IH: Qods Force Terrorist Designation Act
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 854
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. McCaul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of State to designate Iran’s
		  Islamic Revolutionary Guard Corps Qods Force as a foreign terrorist
		  organization, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Qods Force Terrorist Designation
			 Act.
		2.FindingsCongress finds the following:
			(1)On January 19, 1984, the Secretary of State
			 determined that the Islamic Republic of Iran is a state sponsor of
			 terrorism.
			(2)The Qods Force is
			 the elite external operations branch of the Iran’s Islamic Revolutionary Guard
			 Corps and the Iranian regime’s primary mechanism for cultivating and supporting
			 terrorists abroad.
			(3)The Qods Force
			 provides aid in the form of weapons, training, and funding to Hamas and other
			 Palestinian terrorist groups, Lebanese Hizballah, Iraq-based militants, and
			 Taliban fighters in Afghanistan.
			(4)The Qods Force is
			 behind some of the deadliest terrorist attacks of the past three decades,
			 including the 1983 and 1984 bombings of the United States Embassy and annex in
			 Beirut, the 1983 bombing of the Marine barracks in Beirut, the 1992 bombing of
			 the Israeli embassy in Buenos Aires, 1994 attack on the AMIA Jewish Community
			 Center in Buenos Aires, and the 1996 Khobar Towers bombing in Saudi
			 Arabia.
			(5)In 2007, President
			 George W. Bush and General David Petraeus, the top U.S. commander in Iraq,
			 accused Iran’s Qods Force of aiding militias in killing American soldiers in
			 Iraq.
			(6)In 2007, the U.S.
			 Department of the Treasury designated the Qods Force for providing material
			 support to the Taliban and other terrorist organizations.
			(7)On October 25, 2007, Iran’s Islamic
			 Revolutionary Guard Corps Qods Force was sanctioned under Executive Order
			 13382, for supporting proliferation of weapons of mass destruction.
			(8)Section 1258 of
			 the National Defense Authorization Act for Fiscal Year 2008 expressed the sense
			 of Congress that the United States should designate Iran's Islamic
			 Revolutionary Guards Corps as a foreign terrorist organization under section
			 219 of the Immigration and Nationality Act (8 U.S.C. 1189) and place the
			 Islamic Revolutionary Guards Corps on the list of Specially Designated Global
			 Terrorists, as established under the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) and initiated under Executive Order 13224
			 (September 23, 2001).
			(9)In the period following the June 2009
			 presidential election in Iran, the Qods Force was implicated in custodial
			 deaths and the killings of election protesters and committed other acts of
			 politically motivated violence, including torture, beatings, and rape.
			(10)On April 29,
			 2011, President Obama issued Executive Order 13572, Blocking Property of
			 Certain Persons With Respect to Human Rights Abuses in Syria, including the
			 Qods Force, for the repression of the people of Syria, manifested most recently
			 by the use of violence and torture against, and arbitrary arrests and
			 detentions of, peaceful protestors by police, security forces, and other
			 entities that have engaged in human rights abuses, which constitute an unusual
			 and extraordinary threat to the national security, foreign policy, and economy
			 of the United States.
			(11)On October 11,
			 2011, the U.S. Department of Justice announced that two members of Iran’s Qods
			 Force were charged in an alleged plot to assassinate the Saudi Arabian
			 Ambassador to the Unites States. The criminal complaint against them included
			 charges of conspiracy to murder a foreign official; conspiracy to engage in
			 foreign travel and use of interstate and foreign commerce facilities in the
			 commission of murder-for-hire; conspiracy to use a weapon of mass destruction
			 (explosives); and conspiracy to commit an act of international terrorism
			 transcending national boundaries.
			(12)On March 7, 2012,
			 the U.S. Department of the Treasury designated Iran’s Qods Force General
			 Gholamreza Baghbani as a Specially Designated Narcotics Trafficker for the role
			 that the Qods Force played in its scheme to support terrorism.
			(13)Iran’s Qods Force
			 stations operatives in foreign embassies, charities, and religious and cultural
			 institutions to foster relationships, often building on existing socio-economic
			 ties with the well-established Shia Diaspora, and recent years have witnessed
			 an increased presence in Latin America.
			3.Designation of Iran’s
			 Islamic Revolutionary Guard Corps Qods Force as a foreign terrorist
			 organizationThe Secretary of
			 State shall designate Iran’s Islamic Revolutionary Guard Corps Qods Force as a
			 foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189).
		4.ReportThe Secretary of State shall submit to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate a report on terrorist activities of Iran’s
			 Islamic Revolutionary Guard Corps Qods Force.
		
